Citation Nr: 1224413	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a lumbar injury prior to September 21, 2009. 

 2.  Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a lumbar spine injury beginning on September 21, 2009. 

3.  Entitlement to a separate rating for the service-connected low back disability on the basis of neurological impairment of the right lower extremity. 

4.  Entitlement to a separate rating for the service-connected low back disability of the basis of a neurological impairment of the left lower extremity.  

5.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to November 1983. 

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from an October 2004 rating decision of the RO. 

In June 2005, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO; a transcript of this hearing has been associated with the claims file. 

In December 2008, the Board remanded the case to the RO for additional development.  

In an April 2010 rating decision, the RO assigned an increased rating of 20 percent for the service-connected low back disability, effective on September 21, 2009. Since the Veteran did not express satisfaction with the rating, the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35   (1993). 

In November 2010, the Board remanded the case so that the RO could consider evidence that had not been initially addressed under the provisions of 38 C.F.R. § 20.1304 (2011). 

The Board remanded the case to the RO in August 2011 for additional development of the record including the scheduling of a VA examination to determine the severity of the service-connected low back disability.

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC).   


FINDINGS OF FACT

1.  Prior to September 21, 2009, the service-connected low back disability is not shown to have been productive of painful motion manifested by more than a moderate limitation of motion or restriction of forward flexion of the thoracolumbar spine to 30 degrees of less; neither intervertebral disc syndrome manifested by the requisite incapacitating episodes, nor a compensable neurological deficit involving either lower extremity is demonstrated.

2.  Beginning on September 21, 2009, the service-connected low back disability is not shown to be manifested by a functional loss due to pain that equates with more than moderate limitation of motion or restriction of forward flexion of the thoracolumbar spine to 30 degrees or less; neither intervertebral disc syndrome manifested by the requisite incapacitating episodes, nor a compensable neurological deficit involving either lower extremity is demonstrated.


CONCLUSIONS OF LAW

1.  For the period of the appeal prior to September 21, 2009, the criteria for the assignment of a rating of 20 percent, but no more, for the service-connected low back disability have been met.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a including Diagnostic Code 5293 (2003); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Codes 5237-5243 (2011).

2.  For the period of the appeal beginning on September 21, 2009, the criteria for the assignment of a rating in excess of 20 percent for the service-connected low back disability  have not been met.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a including Diagnostic Code 5293 (2003); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Codes 5237-5243 (2011).

3.  The criteria for the assignment of a separate compensable rating the service-connected low back disability on the basis of a neurological deficit involving either lower extremity are not met.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a including Diagnostic Code 5293 (2003); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Code 4.124a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  

The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated November 2003, March 2008, January 2009, July 2009, and October 2009, that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in September 2003, September 2004, and September 2009.  However, most recently, the Veteran did not appear for a VA examination scheduled in September 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise show, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143  (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002).


The Facts

The Veteran was seen during the course of the appeal with complaints of chronic low back pain.  Several of the Veteran's treatment records show reports of cervical radiculopathy, which is not at issue in this case.  The Veteran received several facet blocks during the course of this appeal to help reduce his back pain.

A July 2003 report of private outpatient treatment noted that the Veteran reported having an increase in his back pain.  The associated symptoms included pain in both feet with prolonged walking.  He had no radicular leg symptoms or lower extremity weakness, numbness or paresthesia.  He did not report any neurologic symptoms.  On examination, his spine was noted to be straight with a normal lumbar lordosis and no tenderness.  His gait was normal, and neurological examination was normal.

A September 2003 treatment record noted that the Veteran was seen with continued complaints of low back pain.  Upon examination, his spine appeared aligned.  He was able to forward flex to touch midshin and was able to side bend to 30 degrees.  He extended to about 30 degrees.  He complained of pain with extension.  He had good sensation, and a negative straight leg raising test.  

The Veteran was noted to be somewhat tender to palpation over his lower spine.  He was diagnosed with mechanical low back pain due to hyperlordosis when sitting.  The examiner explained to the Veteran that he sat with his pelvis rocked forward and showed him how to sit to lessen his pain and some exercises.

The Veteran had a VA examination in September 2003 and reported having pain in his low back primarily on the left side manifested two to three times a month, related to lifting, walking for a long period of time, and playing with his children.  He reported that, when it was severe, it did radiate down the left leg on his lateral aspect as far as the knee.  Severe pain would cause him to miss several days of work.  

On examination, the Veteran was noted to have a normal gait.  The back displayed no tenderness over the lumbar spine.  Flexion was performed to 80 degrees, which the examiner noted was a deviation from a normal flexion of 90 degrees, with pain at the end of range of motion.  Right and left lateral bending was performed to 20 degrees, as opposed to a normal of 30 degrees.  There was no sciatic notch tenderness.  The neurologic examination was grossly within normal limits.  

The Veteran was diagnosed with chronic/recurrent lumbosacral sprain with occasional episodes of radiculitis.  The examiner indicated that the range of motion described could be decreased by 20 to 30 percent during a flare up or by overuse.

A June 2004 report of MRI found the Veteran to have degenerative disc disease of the lower lumbar spine with mild indentation on the thecal sac and bilateral lower neural foraminal stenosis at the levels of L3-L4 and L4-L5.

A September 2004 report of VA examination noted that the Veteran reported having back pain with minimal radiation of pain.  He had noted no numbness or weakness in his extremities.  He walked unaided without a back brace and reported having good balance.  He reported being able to perform all activities of daily living.  

On examination, the Veteran was noted to have a symmetric gait, but was slightly forward flexed throughout his hips.  He had a flat lordosis of 5 degrees.  He also stood forward flexed through his hips by about 10 degrees.   

The Veteran could forward flex to a total of 45 degrees but with increasing pain in his low back on both side of the spine after about 30 degrees.  He could only extend to 20 degrees with notably increased low back pain.  He could tilt to the right and to the left to 20 degrees with similar increase in low back pain, right of the midline and rotate right and left to only 10 degrees, again with midline back pain increasing.  

Straight leg raising was negative to 70 degrees seated.  Neurologic and sensory testing was intact.  The X-ray studies and a prior MRI were noted to show a straightened lordosis and degenerative disc disease with bulges at several levels, but no frank herniations.  The Veteran was diagnosed with low back pain associated with degenerative disc disease and facet arthropathy.

A November 2004 report of private treatment indicated that the Veteran had had a right-sided facet block done in October 2004 and reported feeling much better.  Straight leg raising test was negative for leg pain.  His reflexes continued to be symmetrically present and intact.  There was no sensory or motor deficit.  He reported continuing to get very sharp, painful, attacks down his right leg.  His MRI showed degenerative disc disease and foraminal stenosis at L3-L4, L4-L5, and L5-S1.

At the June 2005 hearing, the Veteran testified about the severity of his back pain.

A January 2006 report of private opinion indicated that the Veteran had right-sided low back pain secondary to facet arthritis.  No distal leg pain was noted, and no bladder or bowel sphincter dysfunction was noted.  There were also no sensory or motor defects.  A facet block was performed on that date.

A September 2006 report of private treatment indicated that a sensory and motor examination showed no abnormality and that the discogenic changes did not require surgery. 

An October 2008 report of private treatment noted that the Veteran reported ongoing left low back pain that had been increasing.  He also reported left-sided neck pain.  He stated that only oxycodone helped him with this.  He also reported occasional tingling over his left hand thumb and index finger and denied having limb weakness.  

On examination, the Veteran's back was noted to be nontender to palpation.  On range of motion testing, he had discomfort with forward flexion beyond 45 degrees.  His motor strength was that of 5/5 throughout.  His reflexes were 2+ and equal, his gait was normal.  The Veteran was diagnosed with low back pain and neck pain.

A December 2008 report of private outpatient treatment noted that the Veteran generally controlled his back pain by avoiding heavy lifting.  He reported having an increase in back pain which he attributed to a shopping outing.  His pain did not radiate and was worse when sitting up from lying down.  

On examination, the Veteran's back showed no erythema or edema, and it was not tender.  He had limited flexion due to pain.  His gait was normal.  The Veteran was diagnosed with chronic low back pain, prescribed medication, and referred to a pain clinic.

A private outpatient treatment record dated January 2009 indicated that the Veteran reported having chronic back pain that he felt radiated across his buttocks to his hips.  He had no weakness in his legs.

The Veteran was seen in March 2009 with fecal incontinence which he felt was related to his low back disability.  The Veteran was diagnosed with fecal incontinence questionably related to spinal compression versus a gastrointestinal issue.

The rating for the service-connected low back disability was increased to 20 percent effective on September 21, 2009.  This increase was made effective as of the date of the related VA examination that showed complaints of pain.  

On examination, the Veteran was found to have no problems with urinary, nocturia, or erectile dysfunction, nor was there numbness, paresthesias, or leg or foot weakness.  His back was noted to have decreased motion, stiffness, and pain.  

The range of motion of the lumbar spine was note to be forward flexion from 0 to 60 degrees, extension from 0 to 10 degrees, left lateral flexion and rotation from 0 to 15 degrees, and right lateral flexion and rotation from 0 to 10 degrees for a combined range of motion of 120 degrees.  

There were no abnormal curvatures of the spine, but there was pain on motion and tenderness.  Muscle tone was normal with no atrophy,  and a sensory examination of the lower extremities was normal.  

The X-ray studies taken at that time noted mild degenerative changes, no disc space narrowing, and normal vertebral height and preserved alignment.  A diagnosis was that of degenerative disc disease of the lumbar spine, L3-L5, with chronic low back strain with the effect on daily activities being from none to moderate, depending on the activity.

A March 2010 report of private treatment noted that the Veteran reported having back pain several days earlier without any precipitating cause.  The findings showed mild tenderness in the central portion of the lumbosacral spine and a little bit over the right sciatic notch.  The pain went down to the buttock on the left side rather than the right.  His heel and toe walking was intact.  

The Veteran had 1+ DTRs that were symmetric.  His straight leg raising was basically negative.  The Veteran was assessed with low back pain.  He was encouraged to take the rest of the week off (he was seen on a Thursday) and be on bed rest with intermittent walking to avoid deconditioning and to use moist heat.  He was told that he could return to work on Monday.

A statement from a friend dated in March 2010 noted that the Veteran had told him about the problem with his back and that he had witnessed the Veteran experience pain in his back.


The Law and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2011).  
 
The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the Veteran's claims, all regulations which are potentially applicable through assertions and issues raised in the record have been considered, as required by Schafrath.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. Part 4, § 4.40 (2011).

The United States Court of Veterans Appeals (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

As to the claim for an increased rating for his service connected low back disability, VA's General Counsel has determined that Diagnostic Code (DC) 5293, intervertebral disc syndrome, is based upon loss of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 are applicable in determining the extent of a Veteran's disability due to intervertebral disc syndrome.  

In addition, it was concluded that, as DC 5293 involves limitation of range of motion, a Veteran could not be rated under DC 5293 for intervertebral disc syndrome based upon limitation of motion, and also be rated under, for example, DC 5292, because to do so would constitute evaluation of an identical manifestation of the same disability under two different diagnoses.  See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's Schedule for Rating Disabilities pertaining to disabilities of the spine, was revised effective September 26, 2003.  

When regulations are changed during the course of the Veteran's appeal, the criteria that are to the advantage of the Veteran should be applied.  However, if the revised regulations are more favorable to the Veteran, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted, while a 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

During this period, limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion was rated as 40 percent disabling.  A 20 percent rating is assignable for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 (2011).

Effective on September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable anklyosis of the spine.  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine.  

The criteria for a 30 percent rating are: forward flexion of the cervical spine 15 degrees or less; or, favorable anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account the entire record, the Board finds that, prior to September 21, 2009, the service-connected low back disability picture more nearly resembled the criteria warranting the assignment of a 20 percent rating.  

Significantly,  a September 2003 report of VA treatment diagnosed lumbosacral sprains with occasional episodes of radiculitis.  A September 2004 report of VA examination noted the Veteran to have forward flexion to 45 degrees with increasing pain in his low back at about 30 degrees.  

An October 2008 report of private treatment noted that the Veteran had discomfort with forward flexion beyond 45 degrees.  

Thus, on this record, the service-connected low back disability picture is not shown to have approached a level of limited flexion manifested by restriction to 30 degrees of less, but is less than 60 degrees.  

However, the Veteran is not shown to have incapacitating episodes for at least four weeks but less than six weeks during the past 12 months or limited forward flexion of the thoracolumbar spine to less than 30 degrees or a functional loss due to pain that was productive of severe incapacity.  

Thus, for the period beginning on September 21, 2009, the service-connected disability picture does not meet the criteria for the assignment of a rating higher than 20 percent.

The September 2009 VA examination found the range of motion of the lumbar spine was from 0 to 60 degrees, with a combined range of motion of 120 degrees.  

A March 2010 private treatment report noted that the Veteran was prescribed several days of bed rest.  However, none of these records show forward flexion of 30 degrees or less, anklyosis of the spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

As such, on this record, and without the benefit of a VA examination since 2009, the Board finds that the preponderance of the evidence of record is against the assignment of an increased rating for this period.

The Board also finds that, during the period of the appeal, a separate evaluation based on a neurologic deficit involving either lower extremity is not assignable.  

While the Veteran reported having occasional radiating pain, the VA examinations have found the Veteran to be neurologically intact.  

Thus, on this record, without the benefit of a VA examination since 2009, there is no showing of a compensable neurological impairment of either lower extremity, such that a separate rating could be assigned.

The Board also finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the established rating standards and to warrant consideration of an increased evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (1999).  



ORDER

An increased rating of 20 percent, but no higher, for service-connected residuals of a lumbar injury prior to September 21, 2009, is granted, subject to the regulations controlling disbursement of VA monetary benefits.   

An increased evaluation in excess of 20 percent for the service-connected residuals of a lumbar spine injury beginning on September 21, 2009 is denied.  

A separate rating for the service-connected low back disability on the basis of a neurological deficit involving either lower extremity is denied.



REMAND

As noted in connection with the current appeal, the Veteran has recently asserted that he is precluded from performing substantially gainful employment due to his service-connected disabilities.  

In particular, in a December 2001 statement, the Veteran's treating clinical psychologist opined that he was totally unemployable being in December 2001 due to his "physical and psychologist signs and symptoms."

Accordingly, this remaining claim for increase is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to attempt to obtain copies of all outstanding VA and non-VA records referable to treatment rendered the Veteran since 2010 and associate them with the claims file. 

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should arrange for a VA examination to determine the current severity of the service-connected psychiatric disability.  

The claims folder should be made available to the examiner for review.  Any indicated testing also should be performed.  

The examiner should elicit from the Veteran and record a complete medical history, to include current information pertaining to his occupational status.  Detailed clinical findings should be reported.    

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles. 

3.  To help avoid future remand, the RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall, supra. 

4.  After completing all indicated development, and undertaking any further development deemed necessary, the RO should readjudicate the claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


